DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-17 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, Hiramatsu (US 2018/0181143) discloses lifting the height of the work machine in response to starting a turn (¶19), but no prior art either alone or in combination teach autonomously stopping rearward detection, lifting work machine, AND starting a turn in response to determining the vehicle has reached the turning start point.

Regarding claim 10, Dalfra et al. (US 2020/0201347) discloses a self moving device including disabling a sensor when moving forward (¶639), but no prior art either alone or in combination teach autonomously stopping a rearward detection when a vehicle body is moving forward.

Therefor claims 9 and 10 are allowed. Dependent claims 2-8 and 11-17 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/BEHRANG BADII/Primary Examiner, Art Unit 3665